UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 09-7573


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

            v.

ANDRE R. SMITH, a/k/a Erco,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:94-cr-00079-JRS-1)


Submitted:    March 23, 2011                       Decided:    April 8, 2011


Before MOTZ and        KING,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andre R.     Smith,    Appellant Pro Se.    Stephen           Wiley Miller,
Assistant    United     States Attorney, Richmond,            Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Andre R. Smith appeals the district court’s order that

granted his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence and reduced his total sentence from 270 months to

246 months of imprisonment.              We have reviewed the record and

find no reversible error.

              We   therefore    affirm       the   sentence    imposed     by    the

district    court.     We    dispense    with      oral   argument    because    the

facts   and    legal   contentions      are    adequately     presented     in   the

materials     before   the     court   and     argument    would     not   aid   the

decisional process.

                                                                           AFFIRMED




                                         2